DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment filed 09/13/2021. 

Drawings
The drawings were received on 09/13/2021.  These drawings are acceptable.

This application is in condition for allowance except for the following formal matters: 
Specification
The disclosure is objected to because of the following informalities: 
In para. [0003], insert the term “state” after “open” (see line 7).
In para. [0006], insert the term “state” after “open” (see line 10).
In para. [0008], insert the term “state” after “open” (see lines 4 and 10, respectively).
In para. [0010], insert the term “state” after “open” (see lines 2 and 5, respectively).
In para. [0011], insert the term “state” after “open” (see line 2).
In para. [0031], insert the term “state” after “open” (see line 2).
In para. [0038], insert the term “state” after “open” (see line 5).

In para. [0042], insert the term “state” after “open” (see line 6).
The pages of the specification including claims and abstract must be numbered consecutively, starting with 1, the numbers being centrally located above or preferably, below, the text.  
Appropriate correction is required.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Regarding claim 1, substitute “a card reader” with -- the card reader -- (see line 4); and “a housing” with -- the housing -- (see line 5).  
Regarding claim 1, insert the term “pivotable” before the term “flap” (see lines 7, 9, 16, 17, 20-22, respectively).
Regarding claim 1, insert the term “state” after the term “open” (see line 20).
Regarding claim 2, insert the term “pivotable” before the term “flap” (see line 3).
Regarding claim 3, insert the term “pivotable” before the term “flap” (see line 3).
Regarding claim 3, insert the term “state” after the term “open” (see line 3).
Regarding claim 4, insert the term “pivotable” before the term “flap” (see line 4).
Regarding claim 9, substitute “a frame element” with – the frame element – (see line 3).
Regarding claim 10, delete “a or” before “the frame element” (see line 2).
Claims 5-8 are objected to since they are dependent upon an objected claim. 
Appropriate correction is required.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Response to Arguments
Applicant’s amendments to the abstract are sufficient to overcome the objection presented in the previous office action.
Applicant’s amendments to claim 1 and arguments, see pages 8-9, filed 09/13/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 102(a)(1) of claims 1-4 has been withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in combination, fails to teach, in conjunction with other limitations in the claim, an assembly comprising:
a housing including a pivotable flap connected to a frame element via the housing;

a first positioning element arranged on the pivotable flap.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Almeida (US 8,469,264) discloses a protective cover for an automated teller machine.
	Katsanevas (US 6,955,293) discloses a bank card terminal cover.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/APRIL A TAYLOR/Examiner, Art Unit 2887    

/THIEN M LE/Primary Examiner, Art Unit 2887